Citation Nr: 1738988	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 1, 2015, for radiculopathy of the right upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent prior to May 1, 2015, for radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1984 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, assigned initial ratings of 10 percent for radiculopathy of the right and left upper extremities, both effective from September 26, 2003.  The Veteran appealed, contending that higher ratings were warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of that hearing is of record.

The Board observes that an October 2015 Decision Review Officer (DRO) decision assigned higher ratings of 40 percent for radiculopathy of the right upper extremity, and 30 percent for the left upper extremity; both effective from May 1, 2015.  At his April 2017 hearing, the Veteran testified that he was satisfied with the 40 and 30 percent evaluations, and that he was seeking higher ratings for the period prior to the May 1, 2015, effective date.  See Transcript pp. 11-13.  He also indicated he was not seeking a total rating based upon individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Id. at p. 15.  Thus, the Board has construed the appellate claims on the title page to reflect the Veteran's wishes.




FINDINGS OF FACT

1.  Although the Veteran's radiculopathy of the upper extremities was initially evaluated based upon impairment of the median nerve, it has since been recognized as impairment of the upper radicular nerve.

2.  Prior to May 1, 2015, the record reflects that both of the upper extremities were manifested by at least mild incomplete paralysis.

3.  Prior to May 1, 2015, the record does not reflect it was factually ascertainable that either of the upper extremities was manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 20 percent prior to May 1, 2015, for radiculopathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8510 (2016).

2.  The criteria for an initial rating of no more than 20 percent prior to May 1, 2015, for radiculopathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his radiculopathy of his right and left upper extremities.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the laws administered by VA distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right side is considered the major (dominant) upper extremity.

The Veteran's radiculopathy was initially evaluated pursuant to 38 C.F.R. 
 § 4.124a, Diagnostic Code 8515 for impairment of the median nerve.  Under this Code, mild incomplete paralysis warrants a 10 percent evaluation for both the major and minor side.  Moderate incomplete paralysis warrants a 20 percent evaluation on the minor side and a 30 percent evaluation on the major side. Severe incomplete paralysis of the minor side warrants a 40 percent rating, and a 50 percent rating on the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances, warrants a 60 percent evaluation on the minor side and a 70 percent evaluation on the major side. 

The Board notes, however, that the October 2015 DRO decision recognized the service-connected disabilities as manifested by impairment of the upper radicular group, and evaluated the disabilities pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510.  Under this Code, mild incomplete paralysis warrants a 20 percent evaluation for both the major and minor side.  Moderate incomplete paralysis warrants a 30 percent evaluation on the minor side and a 40 percent evaluation on the major side.  Severe incomplete paralysis of the minor side warrants a 40 percent rating, and a 50 percent rating on the major side.  Complete paralysis with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 60 percent evaluation on the minor side and a 70 percent evaluation on the major side. 

In short, Diagnostic Code 8510 provides for higher evaluations for mild and moderate incomplete paralysis; while both Codes provide the same evaluations for severe incomplete paralysis and complete paralysis.  In the adjudication that follows, the Board will apply the Code that provides the most benefit to the Veteran; i.e., whichever Code results in a higher rating.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In this case, the record reflects the Veteran has reported symptoms such as pain and numbness of the upper extremities throughout the pendency of this case.  Further, both upper extremities have already been recognized as being manifested by mild incomplete paralysis during the pendency of this case, and were assigned 10 percent evaluations under Diagnostic Code 8515.  However, as noted above, Diagnostic Code 8510 provides that a 20 percent rating is to be assigned for such impairment.  Accordingly, the Board finds that the service-connected radiculopathy of the right and left upper extremities are entitled to ratings of at least 20 percent for the period prior to May 1, 2015.  Reasonable doubt has been resolved in the Veteran's favor on this matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board notes the Veteran intimated at his April 2017 hearing that his upper extremities had the same level of impairment throughout the pendency of this case as what resulted in the respective 40 and 30 percent evaluations from May 1, 2015.  In other words, he has indicated both upper extremities had moderate incomplete paralysis throughout the pendency of this case.

Although the Board does not dispute the sincerity of the Veteran's contentions, a thorough review of the evidence of record does not reflect either upper extremity were documented as having functional impairment to the extent necessary for ratings in excess of 20 percent in this case.  For example, while records dated in March 2004 noted complaints of finger number and occasional numbness in the arm, there was no significant weakness or fasciculations.  Further, physical examination showed normal brachioradialis and biceps reflexes and triceps jerk in both upper extremities; and normal strength in both upper extremities.  

A May 2004 private treatment record notes the Veteran's complaints of pain and numbness, but strength, sensation, and reflexes were intact and symmetrical.

A July 2005 VA examination showed, in pertinent part, that strength was 5/5 (normal) and equal, bilaterally, in the upper extremities.  There was also no focal, motor, or sensory deficits.  

An April 2009 VA examination noted, in part, complaints of pain in both arms, as well as associated numbness and tingling in both hands.  However, bilateral upper extremity muscle strength was 5/5.  

A March 2010 VA examination found strength, muscle tone, and muscle bulk to all be normal.  Upper extremity reflexes were intact.

Medical records dated in April and June 2011 noted, in part, that evaluation of the extremities showed good pulses in all extremities, no swelling/tenderness, and no edema.  Further, motor and sensory were found to be intact on neurologic evaluation.

The Board acknowledges that outpatient treatment records dated in December 2014 include complaint of worsening bilateral shoulder pain for the past 3 months, with decreased range of motion and strength.  The examiner also noted decreased external rotation.  However, it does not appear any specific physical examination findings were made at that time to evaluate the full extent of this impairment.  Without such findings the Board cannot make a determination as to whether it was factually ascertainable the service-connected radiculopathy of either upper extremity met or nearly approximated the criteria of moderate incomplete paralysis or greater.  Further, the December 2014 records also reflect there was no obvious joint erythema, tenderness or swelling; there was no gross deformities of the bilateral shoulders; and otherwise good muscle strength.

In view of the foregoing, the Board must find that, prior to May 1, 2015, the record does not reflect it was factually ascertainable that either of the upper extremities was manifested by moderate incomplete paralysis.  Stated another way, despite the Veteran's complaints the impairment documented of the upper extremities appears to be small in size, degree, or amount (i.e., mild); and not of average or medium quantity, quality, or extent (i.e., moderate).  Consequently, he is not entitled to a rating in excess of 20 percent for either upper extremity prior to May 1, 2015, to include on the basis of a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.





ORDER

An initial rating of no more than 20 percent prior to May 1, 2015, for radiculopathy of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating of no more than 20 percent prior to May 1, 2015, for radiculopathy of the left upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


